Citation Nr: 1453452	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-15 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right second toe disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2014, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  At the hearing, the Veteran appeared to raise a claim of entitlement to service connection for right foot and toe disability.  An appeal as to these issues was not perfected by the Veteran; accordingly, the Board does not have jurisdiction over these matters and they are referred to the RO for appropriate action.


FINDING OF FACT

The steroid injections received by the Veteran on September 2005 and January 2006 involved an error in judgment and resulted in dislocation of the second right toe.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for dislocation of the right second toe are met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The Veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  In determining whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the surgery upon which the claim for benefits is based with the physical condition after the medical treatment.  38 C.F.R. § 3.361(b).

The medical evidence of record shows that the Veteran received VA treatment for complaints of right foot pain.  She was given steroid shots in September 2005 and January 2006.  The Veteran continued to receive VA treatment and complained of developing hammertoes following the steroid injections.  See VA treatment dated June 2006.  The Veteran was diagnosed as having hammertoe of the second right toe.  

Thereafter, the Veteran received private medical treatment for her right foot.  In March 2007, the Veteran was diagnosed as having a dislocation of the right second digit.  The Veteran reported that she received cortisone injections in the second digit and the area turned white and her toe started to sit up.  A closed reduction was attempted to set the second digit, which failed.  The Veteran underwent surgical repair of the second right toe in November 2007.  Following the surgery, the Veteran was diagnosed as having neuritis of the right foot secondary to surgery and possibly secondary to repeat steroid injections.

In March 2013, the Veteran was afforded a VA examination.  Based on the opinion provided, the Board finds that the Veteran's dislocation of the second toe is proximately due an error in judgment during VA treatment, specifically the steroid injections the Veteran received in September 2005 and January 2006.  The examiner opined that it was more likely than not that the two corticosteroid injections of the right foot at the VA medical center directly resulted in the dislocation of the second toe, which in turn necessitated surgical correction in November 2007.  The examiner stated that based on medical literature, the amount of Kenalog injected was excessive and the excessive medication volume injected on two separate occasions was an error in judgment.  The examiner provided a cogent rationale and based the opinion upon review of the record and a physical examination.  The Board finds the opinion probative and persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Accordingly, as the evidence of record establishes a link between VA treatment based on an error in judgment and the subsequent dislocation of the right second toe, entitlement to compensation benefits under 38 U.S.C.A. § 1151 is warranted.  As this decision constitutes a full grant of the benefit sought, no discussion of VA's duties to notify and assist is necessary as any error would be harmless.


ORDER

Compensation under 38 U.S.C.A. § 1151 for dislocation of the right second toe is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


